Title: To James Madison from Tristram Dalton, 18 February 1815
From: Dalton, Tristram
To: Madison, James


        
          Sir
          Boston 18th Februy 1815.
        
        J Simpson Esqr. who is now the Agent for British Prisoners of War, has some reason to think he may be nominated for the British Vice Consulate of this District: in the Event of Peace.
        He hopes that his Conduct as Agent, has met with approbation: of which Mr Mason, Our Agent for Prisoners, may probably have sufficient knowledge.
        The little time I have been in this Town has not afforded me opportunities to be particularly acquainted with him; but I have no reason to doubt of his discharging correctly the duties of the wished for Office, if appointed and approved. He has here a Wife and seven Children—their connections are among the most respectable in this State. At his request I have taken the Liberty to address You, Sir, and to state these circumstances—the freedom of which I hope you will excuse. I am—most respectfully, Sir Your obedt, & hble Servant
        
          Tristram Dalton
        
      